Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Request for Continued Examination filed on 02/28/22 are acknowledged.
Claims 3, 7, 11, and 12 were previously cancelled. 
Claims 1, 4, 13, and 15-29 were amended. 
New claims 30-31 were added.
Claims 1-2, 4-6, 8-10, and 13-31 are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/28/22 has been entered. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 01/14/22 and 05/12/22 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copies of PTO-1449.
Please note that in the IDS dated 01/14/22 Document CN 104010635A did not include an English machine translation. 
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-10, 13-14, 16, 21-25, and 29 are again rejected and new claims 30-31 are also rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-167061 A (JP ‘061) in view of Mori et al. (US 2011/0052740 A1) and Hare (US 2008/0107742 A1).
The claimed invention is a sheet-shaped body cosmetic comprising:
(A) from 500 to 20,000 ppm of carbon dioxide gas,
(B) from 0.15 to 3% by mass of at least one TRPM8 agonist selected from the group consisting of menthyl lactate and trimethyl isopropyl butanamide, 
(C) water, and
(D) optionally ethanol in a content of 5% by mass or less.
JP ‘061 teaches a body cosmetic for promoting blood circulation, which contains (A) 100 to 20,000 ppm of carbon dioxide gas, (B) 0.01 to 5 mass% of a TRPV3 agonist, (C) a polyhydric alcohol and/or nonionic surfactant, and (D) 0 to 5 mass% of ethanol (claims). A gel sheet having a pH of 4.5 to 7.0 is disclosed ([0029]). JP ‘061 teaches preparation of the gel sheet containing 3.5 mass% of carboxymethylcellulose (corresponding to the anionic polymer of the present invention), 0.15 mass% of dry aluminum hydroxide gel, 1 mass% of a TRPV3 agonist (camphor – [0015]), and a remainder (60 mass% or more) of purified water (corresponding to component (C) of the present invention), wherein the carbon dioxide concentration in the gel is approximately 1,800 ppm (corresponding to component (A) of the present invention) ([0029], [0031]). The thickness of the gel laminated on the sheet substrate is 1.5 mm ([0028]). Ethanol is not included. The sheet is applied to the body other than the scalp, specifically, the face, neck, shoulder, abdomen, chest, the inner sides of the limbs and the like ([0026]). The sheet effectively enhances and sustains skin blood flow with very low skin irritation, and provides comfortable use feel ([0010]). 
JP ‘061 does not expressly teach at least one TRPM8 agonist selected from the group consisting of menthyl lactate or trimethyl isopropyl butanamide.
Mori et al. disclose a skin circulation-improving agent (Abstract and claims 5-7). The skin circulation-improving agent can be applied to cosmetic preparations ([0027]) and include perfumes, creams, milky lotions, skin lotions etc. ([0029]). Application Example 8 is a milky lotion which contains menthyl lactate at 1.0% ([0055]).  
Hare teaches compositions to treat the itching that results from contracting poison ivy, poison oak, and poison sumac (Abstract and claims 12-31). Mint, including oil of peppermint is disclosed as containing menthol, which is an allergic sensitizer that may cause hives ([0110]). Hare teaches that menthol and camphor are irritants that produce a cooling sensation ([0102]); and menthyl lactate is used as a cooling agent and fragrance in cosmetics, and is supposed to be less irritating than menthol ([0117] and [0144]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a sheet-shaped body cosmetic comprising 100 to 20,000 ppm of carbon dioxide gas, 0.01 to 5 mass% of a TRPV3 agonist, (1 mass% of the TRPV3 agonist), and 60 mass% or more of purified water, as taught by JP ‘061, substitute the TRPV3 agonist with 1% of menthyl lactate, as taught by Mori et al., based on the use of menthyl lactate as a cooling agent in cosmetics, as taught by Hare, and produce the instant invention.
One of ordinary skill in the art would have been motivated to substitute the TRPV3 agonist of JP ‘061 with the TRPM8 agonist menthyl lactate of Mori et al. because the TRPV3 agonists camphor and menthol are both disclosed as irritants by Hare ([0102]). Moreover, Hare provides the advantage of using menthyl lactate since it is less irritating than menthol ([0117]). MPEP 2141 states that the simple substitution of one known element for another to obtain predictable results is obvious. One of ordinary skill in the art would have had a reasonable expectation of success by substituting the TRP agonist of JP ‘061 with the menthyl lactate taught by Mori et al. and Hare. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitation of a sheet-shaped body cosmetic would have been obvious over the body cosmetic for promoting blood circulation ([0029]), which is applied to the body other than the scalp, specifically, the face, neck, shoulder, abdomen, chest, the inner sides of the limbs and the like ([0026]), as taught by JP ‘061. 
Regarding instant claim 1, the limitation of (A) from 500 to 20,000 ppm of carbon dioxide gas would have been obvious over the 100 to 20,000 ppm, about 1,800 ppm, of carbon dioxide gas ([0029]), as taught by JP ‘061. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 1, the limitation of (B) from 0.15 to 3% by mass of at least one TRPM8 agonist selected from the group consisting of menthyl lactate and trimethyl isopropyl butanamide, would have been obvious over the 0.01 to 5 mass% of TRPV3 agonist ([0029]), the 1 mass% of a TRPV3 agonist ([0015]), as taught by JP ‘061, in view of the 1% by weight of menthyl lactate in the milky lotion taught by Mori et al. ([0055]). As discussed above, one of ordinary skill in the art would have found it obvious to substitute the TRPV3 agonist taught by JP ‘061 with the menthyl lactate taught by Mori et al. ([0055]) and Hare ([0102] and [0117]). 
Regarding instant claim 1, the limitation of (C) water would have been obvious over the water ([0029], [0031]), as taught by JP ‘061. 
Regarding instant claim 1, the limitation of (D) optionally ethanol in a content of 5% by mass or less would have been obvious over the Examples taught by JP ‘061 which have 0% by mass of ethanol ([0029]). 
Regarding instant claim 2, the limitation of (B) from 0.2 to 3% by mass would have been obvious over the 0.01 to 5 mass% of TRPV3 agonist ([0029]), the 1 mass% of a TRPV3 agonist ([0015]), as taught by JP ‘061, in view of the 1% by weight of menthyl lactate in the milky lotion taught by Mori et al. ([0055]). As discussed above, one of ordinary skill in the art would have found it obvious to substitute the camphor taught by JP ‘061 with the menthyl lactate taught by Mori et al. ([0055]) and Hare ([0102] and [0117]). 
Regarding instant claim 4, the limitation of (C) water at 60% by mass or more would have been obvious over the 60 mass% or more of purified water ([0029], [0031]), as taught by JP ‘061. 
Regarding instant claim 5, the limitation of a gel layer would have been obvious over the gel sheet ([0028]-[0029], [0032]), as taught by JP ‘061. 
Regarding instant claim 6, the limitation of the gel layer having a thickness of 0.7 mm or more would have been obvious over the gel sheet having a thickness of 1.5 mm ([0028]), as taught by JP ‘061. 
Regarding instant claim 8, the limitation of (E) an oil agent would have been obvious over the essential oils ([0015]), castor oil ([0019]), a liquid fat, a solid oil, a wax, a hydrocarbon oil, and a synthetic ester oil ([0024]), as taught by JP ‘061. 
Regarding instant claim 9, the limitation of a hydrogel layer comprising a cross-linked structure formed from an anionic polymer, a cross-linking agent and water would have been obvious over the carboxymethylcellulose, dry aluminum hydroxide gel, and the aqueous solution, respectively, wherein the crosslinked gel sheet was obtained by accelerating the crosslinking reaction of the water-containing gel ([0028], [0031]), as taught by JP ‘061. 
Regarding instant claim 10, the limitation of the gel layer having a pH of 4.5 to 7.0 would have been obvious over the gel sheet having a pH of 4.5 to 7.0 ([0029]), as taught by JP ‘061. 
Regarding instant claim 13, the limitations of a method for promoting blood circulation would have been obvious over the body cosmetic for promoting blood circulation (claim 2), wherein the sheet is applied to the body other than the scalp, specifically, the face, neck, shoulder, abdomen, chest, the inner sides of the limbs and the like ([0026]), and the sheet effectively enhances and sustains skin blood flow with very low skin irritation, and provides comfortable use feel ([0010]), as taught by JP ‘061. 
Regarding instant claim 14, the limitation of a viscosity at 25°C of 10 to 100,000 Pa.s would have been obvious over the body cosmetic which enhances and sustains skin blood flow with very low skin irritation, and provides comfortable use feel (claim 2, [0010], [0026]), as taught by JP ‘061. Since the body cosmetic taught by JP ‘061 contains the same components in the same form, i.e., as a sheet-shaped body cosmetic, one of ordinary skill in the art would expect the properties associated with the body cosmetic, including the viscosity at 25°C, to be the same. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are also present. 
Regarding instant claim 16, the limitation of a pillow package comprising sealed therein the sheet-shaped body cosmetic according to claim 1 and a gas at least part of which is carbon dioxide gas would have been obvious over the body cosmetic which is sealed in an enclosure container such as an aluminum pillow along with carbon dioxide gas ([0014], [0029], [0041], [0045]-[0047]), as taught by JP ‘061.
Regarding instant claim 21, the limitation of an increase in blood would have been obvious over the body cosmetic for promoting blood circulation (claim 2), wherein the sheet effectively enhances and sustains skin blood flow ([0010]), as taught by JP ‘061. 
Regarding instant claim 22, the limitation of comfortability would have been obvious over the body cosmetic which provides comfortable use feel ([0010]), as taught by JP ‘061.  
Regarding instant claims 23 and 24, the limitations of a tingling sensation and a penetration sensation would have been obvious over the counterirritant which, almost immediately after application, provides a feeling of coolness, followed by a sensation of warmth ([0105]), as taught by Hare. The tingling sensation of coolness and then warmth occurs after application which implies that the composition has penetrated the skin. 
Regarding instant claim 25, the limitation of maintaining contact of the sheet-shaped body cosmetic to the skin for at least 5 minutes would have been obvious over the sheet that was stuck to the inner side of the forearm for 7 minutes ([0041]), as taught by JP ‘061.  
Regarding instant claim 29, the limitation of the skin of a region of the body being the calf would have been obvious over the results of the warming of the entire body ([0046]), as taught by Mori et al. 
Regarding instant claim 30, the limitation of the cosmetic that does not comprise camphor would have been obvious over the skin circulation-improving agent taught by Mori et al. since it does not comprise camphor.
Regarding instant claim 31, the limitation of the TRPM8 agonist that consists essentially of menthyl lactate, trimethyl isopropyl butanamide, or a combination thereof would have been obvious over the menthyl lactate taught by Mori et al. ([0055]).  

Claims 15-20 are again rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-167061 A (JP ‘061) in view of Mori et al. (US 2011/0052740 A1) and Hare (US 2008/0107742 A1) as applied to claims 1-2, 4-6, 8-10, 13, 14, 16, 21-25, and 29-31 above, and further in view of JP 2005-170937 A (JP ‘937).
Instant claim 15 is drawn to the sheet-shaped body cosmetic according to claim 8, wherein the mass ratio of component (B) to component (E), (B)/(E), is from 0.1 to 50. 
Instant claim 17 is drawn to the sheet-shaped body cosmetic according to claim 16, wherein the amount of the carbon dioxide gas is 50% by mass or more. 
The teachings of JP ‘061, Mori et al. and Hare are discussed above.
Although JP ‘061 teaches an oil, JP ‘061 does not expressly teach the mass ratio of component (B) to component (E), (B)/(E), is from 0.1 to 50.
Although JP ‘061 teaches that the body cosmetic is sealed in an enclosure container such as an aluminum pillow along with carbon dioxide gas ([0014], [0029], [0041], [0045]-[0047]), JP ‘061 does not expressly teach that the amount of the carbon dioxide gas is 50% by mass or more. 
JP ‘937 teaches a sticking sheet material for supplying the skin with carbon dioxide which is enclosed together with carbon dioxide gas in a packaging pillow having slightly carbon dioxide-permeating properties, wherein the sheet-like sticking agent has a gel with 100-3,000 ppm of the carbon dioxide, and wherein a package ratio of the liquid or the gel to a volume calculated based on an internal surface area of the packaging pillow is in a range of 0.1% to 35% (Abstract, claims 1-11). The carbon dioxide is at least 50% by weight in the packed pillow ([0019]). Also, JP ‘937 teaches that in order to dissolve carbon dioxide in a high concentration, an oil agent is used in an amount of from 1 to 35% by weight ([0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a sheet-shaped body cosmetic comprising 100 to 20,000 ppm of carbon dioxide gas, 0.01 to 5 mass% of a TRPV3 agonist, (1 mass% of the TRPV3 agonist camphor), and 60 mass% or more of purified water, as taught by JP ‘061, substitute the TRPV3 agonist camphor with 1% of menthyl lactate, as taught by Mori et al., based on the use of menthyl lactate as a cooling agent in cosmetics, as taught by Hare, further in view of the sticking sheet material for supplying the skin with carbon dioxide, wherein the sticking sheet material is enclosed together with carbon dioxide gas in a packaging pillow, and wherein the carbon dioxide is at least 50% by weight in the packed pillow, as taught by JP ‘937, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so because JP ‘937 teaches that this concentration of carbon dioxide gas is necessary to seal the sheet-like patch together with the carbon dioxide in the packed pillow in order to dissolve carbon dioxide in the gel of the sheet-like patch and to maintain carbon dioxide in a dissolved state ([0019]). 
Regarding instant claim 15, the limitation of the mass ratio of (B) to (E) of 0.1 to 50 would have been obvious over the 0.01 mass% of (B) (claim 2) and 0.5 mass% of (E) [0047]), as taught by JP ‘061, in view of the oil agent used in an amount of from 1 to 35% by weight ([0012]), as taught by JP ‘937. The calculated mass ratio of (B) to (E) based on 0.1 mass % of B from JP ‘061 and 5 mass% of the oil (E) from JP ‘937 is 1:50. The recited range would have been an obvious variant over the mass% of (B) and (E) as taught by JP ‘061 and JP ‘937 since one of ordinary skill in the art can modify these mass% unless there is evidence of criticality or unexpected results. 
Regarding instant claim 16, the limitation of the body cosmetic sheet sealed in a pillow package together with carbon dioxide gas would have been obvious over the body cosmetic which is sealed in an enclosure container such as an aluminum pillow along with carbon dioxide gas ([0014], [0029], [0041], [0045]-[0047]), as taught by JP ‘061 and the packaging pillow taught by JP ‘937 (Abstract, claims 1-11). 
Regarding instant claim 17, the limitation of the amount of carbon dioxide gas which is 50% by mass or more would have been obvious over the carbon dioxide which is at least 50% by weight in the packed pillow ([0019]), as taught by JP ‘937. 
Regarding instant claim 18, the limitation of the pressure of the gas in the pillow package which is from 0.8 to 2.0 atm at 25°C would have been obvious over the pressure of the gas in the packaging pillow which is from 0.8 to 2.0 atm ([0019]), as taught by JP ‘937. 
Regarding instant claim 19, the limitation of the pillow package which has poor permeability to carbon dioxide gas would have been obvious over the slight or low carbon dioxide permeability in the pillow packaging (Abstract, claim 1), and the packaging pillow which is impermeable to carbon dioxide (claim 7), as taught by JP ‘937. 
Regarding instant claim 20, the limitation of the pillow package having a volume such that the filling rate is from 0.5 to 35% at 25°C based on the volume calculated from its inner surface area would have been obvious over the package ratio of the liquid or the gel to a volume calculated based on an internal surface area of the packaging pillow which is in a range of 0.1% to 35% (Abstract, claims 1 and 10, [0011], [0021], [0043]), as taught by JP ‘937. 

Claims 26-28 are again rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-167061 A (JP ‘061) in view of Mori et al. (US 2011/0052740 A1) and Hare (US 2008/0107742 A1) as applied to claims 1-2, 4-6, 8-10, 13, 14, 16, 21-25, and 29-31 above, and further in view of Shudo et al. (US 2007/0093555 A1).
Instant claim 26 is drawn to the method according to claim 13, wherein said time is at least 15 minutes.
The teachings of JP ‘061, Mori et al. and Hare are discussed above.
JP ‘061, Mori et al. and Hare do not expressly teach the time of at least 15 minutes. 
Shudo et al. teach topical pain relief compositions comprising N,2,3-trimethyl-2-isopropylbutamide or WS-23 (or trimethyl isopropyl butanamide) (Abstract, [0019], and claims 1-24). The “compositions are generally applied to the skin site for a period of time sufficient for the desired amount of pain relief to be achieved” and the time period ranges “from 0.25 to 24 hours, such as from about 0.5 to 10 hours, including from about 1 to about 8 hours, during which time the subject experiences relief from pain due to the activity of the WS-23 active agent” ([0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a sheet-shaped body cosmetic comprising 100 to 20,000 ppm of carbon dioxide gas, 0.01 to 5 mass% of a TRPV3 agonist, (1 mass% of the TRPV3 agonist camphor), and 60 mass% or more of purified water, as taught by JP ‘061, substitute the TRPV3 agonist camphor with 1% of menthyl lactate, as taught by Mori et al., based on the use of menthyl lactate as a cooling agent in cosmetics, as taught by Hare, further in view of the topical pain relief compositions comprising N,2,3-trimethyl-2-isopropylbutamide or WS-23 (or trimethyl isopropyl butanamide which are generally applied to the skin site from 0.25 to 24 hours, as taught by Shudo et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so because Shudo et al. teach that the pain relief “compositions are generally applied to the skin site for a period of time sufficient for the desired amount of pain relief to be achieved” and the time period ranges “from 0.25 to 24 hours, such as from about 0.5 to 10 hours, including from about 1 to about 8 hours, during which time the subject experiences relief from pain due to the activity of the WS-23 active agent” ([0035]). The time period of at least 15 minutes as recited in instant claim 26 is rendered obvious by the range of 0.25 to 24 hours taught by Shudo et al. ([0035]). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claims 26-28, the limitations of at least 15 minutes (instant claim 26), at least 30 minutes (instant claim 27), and at least 60 minutes (instant claim 28) would have been obvious over the range of 0.25 to 24 hours taught by Shudo et al. ([0035]). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Response to Amendments/Arguments
Applicant’s arguments (Pages 7-12, filed 02/28/22) with respect to the following rejections have been fully considered but are not found persuasive. 
Rejection of claims 1-2, 4-6, 8-10, 13-14, 16, 21-25, and 29 under 35 U.S.C. 103 as being unpatentable over JP 2012-167061 A (JP ‘061) in view of Mori et al. (US 2011/0052740 A1) and Hare (US 2008/0107742 A1)
Rejection of claims 15-20 under 35 U.S.C. 103 as being unpatentable over JP ‘061 in view of Mori et al., Hare, and JP 2005-170937 A (JP ‘937)
Rejection of claims 1-2, 4-6, 8-10 and 13-14 under 35 U.S.C. 103 as being unpatentable over JP ‘061 in view of Mori et al., Hare, and Shudo et al. (US 2007/0093555 A1)
Applicant argues that JP ‘061 “describes compositions that must contain a TRPV3 agonist. The present claims require the presence of at least one TRPM8 agonist selected from menthyl lactate and trimethyl isopropyl butanamide. Thus, the difference between the present invention and the JP '061 is that JP '061 includes a TRV3 agonist as an active ingredient while in the claimed invention the active ingredient is a TRPM8 receptor selected from the group consisting of menthyl lactate and trimethyl isopropyl butanamide. A TRPM8 receptor is different from a TRPV3 receptor and the target in JP '061 is a specific receptor TRPV3.”
The Examiner acknowledges that JP ‘061 describes compositions that contain a TRPV3 agonist. However, instant claims recite the term “comprising” which is considered open language and allows the inclusion of a TRPV3 agonist as disclosed in JP ‘061. Moreover, the deficiency in JP ‘061 regarding the claimed TRPM8 agonist is acknowledged. This deficiency is cured by the secondary reference Mori et al. since they disclose menthyl lactate in a milky lotion composition (Example 8 – [0055]). 
Applicant argues that “there is no evidence whatsoever on the records that a skilled artisan would have been motivated to substitute the TRPV3 agonist in JP ‘061, as alleged by the Examiner, with the TRPM8 agonist which act in conjunction with a different receptor and still achieve the goals desired in JP ‘061.”
 This is not persuasive because the rationale to substitute the TRPV3 agonist (camphor) of JP ‘061 with the TRPM8 agonist (menthyl lactate) of Mori et al. is based on the disclosure that camphor and menthol are both disclosed as irritants by Hare ([0102]), and Hare provides the advantage of using menthyl lactate since it is less irritating than menthol ([0117]). MPEP 2141 states that the simple substitution of one known element for another to obtain predictable results is obvious. One of ordinary skill in the art would have had a reasonable expectation of success by substituting the TRPV3 agonist of JP ‘061 with the TRPM8 agonist (menthyl lactate) taught by Mori et al. since Hare teaches that menthyl lactate is less irritating ([0117]). 
Applicant argues that JP ‘061’s specific purpose is to promote blood circulation and have a low skin irritative effect and the target is a TRV3 receptor. Applicant argues that “Mori and Hare speak nothing of promoting blood circulation although they may address the low irritation properties.”
This is not persuasive because Mori et al. disclose improvement of skin circulation (Title, Abstract, claim 5). 
Applicant argues that: “The TRV3 agonist provides an effect that is the stated purpose of JP '061, and when the purpose is not satisfied when the TRV3 agonist is substituted, the proposed modification is not permitted. It would not have been obvious to substitute a TRPV3 agonist in JP '061 with a TRPM8 agonist such as menthyl lactate and/or trimethyl isopropyl butanamide with a reasonable expectation of success, as menthyl lactate and/or trimethyl isopropyl butanamide may be as a cooling agent, as described in Hare, but there is no evidence on the record that menthyl lactate and/or is trimethyl isopropyl butanamide a TRPV3 agonist and JP '061 requires the presence of a TRPV3 agonist.”
This is not persuasive because JP ‘061 is also drawn to a body cosmetic for promoting blood circulation (Title, Abstract). The substitution of the TRPV3 agonist in JP ‘061 with the TRPM8 agonist (menthyl lactate) of Mori et al. is proper since Mori et al. also disclose improving skin-circulation (Title, Abstract, claim 5). One of ordinary skill in the art would have found it obvious to use the TRPM8 agonist (menthyl lactate) of Mori et al. in place of the TRPV3 agonist in JP ‘061 and have a reasonable expectation of success in producing a product that improves skin circulation. 
Applicant argues that “in claims 30 and 31, the cosmetic does not comprise camphor (relied upon by the Examiner) or the TRPM8 agonist consists essentially of menthyl lactate, trimethyl isopropyl butanamide, or a combination thereof, respectively.”
This is not persuasive because the Examiner is not relying on the camphor taught by JP ‘061 for the obviousness rationale. The rationale for obviousness is based on the substitution of the TRPV3 agonist of JP ‘061 with the TRPM8 agonist menthyl lactate taught by Mori et al. Regarding new claim 30, the limitation of the cosmetic not comprising camphor would have been obvious since Mori et al. do not teach camphor. Regarding new claim 31, the limitation of the TRPM8 agonist would have been obvious over the menthyl lactate taught by Mori et al. ([0055]).
Applicant argues that “the claimed invention increases the blood flow and offer comfortable tingling sensation while suppress the skin irritation by containing only menthyl lactate or trimethyl isopropyl butanamide as a TRPM8 agonist in the composition.”
This is not persuasive because Mori et al. teach the TRPM8 agonist menthyl lactate ([0055]) and improving skin circulation (Title, Abstract, claim 5). 
Applicant argues that: “As shown in the Comparative Example of the present application, the use of a TRPV3 agonist (limonene, which is described in JP '061 as one of many possible TRPV3 agonists) resulted in strong skin irritation, but does not provide the totality of the advantageous effects of the claimed invention.”
This is not persuasive because one of ordinary skill in the art would have found it obvious to substitute the TRPV3 agonist, i.e., limonene, of JP ‘061 with the TRPM8 agonist, i.e., menthyl lactate, as taught by Mori et al. since Mori et al. teach a composition with improved skin circulation (Title, Abstract, claim 5). 
Applicant argues that “The present Examples provide a comparison of the claimed compositions (TRPM8 is menthol, menthyl lactate, or N,2,3-trimethyl-2-isopropyl butanamide) in Examples 3-5 to the composition of Comparative Example 5 wherein limonene (TRPV3 agonist listed in [0015] of JP ‘061) is used and the other components and their amounts are the same in Comparative Example 5 and Examples 3-5. As can be seen from Table 1 in the present specification, effects of the composition of the Comparative Example 5 are inferior as compared to that of the Examples 3-5 … which cannot be foreseen based on the disclosure of the cited references.”
The data presented in Table 1 including the comparison between Examples 3-5 and Comparative Example 5 have been fully considered. Applicants’ arguments are not persuasive because the effects for Examples 4-5 (since the menthol of Example 3 is no longer recited in the pending claims), including the skin irritation reduction, are based on a specific concentration of carbon dioxide gas, i.e., are based on 1000 ppm of carbon dioxide gas. However, instant claims recite a much broader range of carbon dioxide gas concentration, i.e., from 500 to 20,000 ppm of carbon dioxide gas. As such, the evidence is not commensurate in scope with the claimed invention. Please see MPEP 2145. 
Furthermore, MPEP 716.02(d) states: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.””
Applicant argues that: “The Examiner pointed out that JP ’061 describes the range of CO2 of 100-20,000 ppm. However, the claimed range of CO2 is 500-20,000 ppm and present Comparative Example 4 has 100 ppm of CO2, while the other components and their amounts are the same as in Example 1. Table 1 shows that the effects provided by the composition of Comparative Example 4 (100 ppm of CO2) are inferior to the effects of Example 1 (1,000 ppm of CO2)” (emphasis original).
This is not persuasive because firstly, as explained above, the effects regarding skin irritation reduction for Examples 4-5 (as compared to Comparative Example 5) are based on a specific concentration of carbon dioxide gas, i.e., 1000 ppm of carbon dioxide gas. However, instant claims recite a much broader range of carbon dioxide gas concentration, i.e., from 500 to 20,000 ppm of carbon dioxide gas. Secondly, instant claims recite “from 500 to 20,000 ppm of carbon dioxide gas.” This limitation is rendered obvious by the overlapping concentration range of 100-20,000 ppm, and the concentration of about 1,800 ppm (which lies within the claimed range of 500 to 20,000 ppm) as taught by JP ‘061 ([0029]). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Thirdly, Applicant’s reference to Example 1 is not applicable because Example 1 contains menthol, which is no longer recited in component (B) of the instant claims.
Applicant argues that the Examiner “pointed out that JP ‘061 describes the range of the TRPV3 agonist of 0.01-5%. The claimed range of the menthyl lactate and/or trimethyl isopropyl butanamide is 0.15-3% or 0.2-3% …” (emphasis original).
This is not persuasive because the range of the TRPM8 agonist of 0.15 to 3% recited in claim 1 would have been obvious over the overlapping range of 0.01 to 5 mass% of the TRPV3 agonist ([0029]), the concentration of 1 mass% of a TRPV3 agonist ([0015]) (which lies within the claimed range) as taught by JP ‘061, and by the 1% by weight of menthyl lactate (the specific TRPM8 agonist recited in the instant claims) (which also lies within the claimed range), as taught by Mori et al. ([0055]). One of ordinary skill in the art would have found it obvious to substitute the TRPV3 in the corresponding concentration taught by JP ‘061 with the menthyl lactate and the corresponding concentration (i.e., 1% which lies within the claimed range) as taught by Mori et al. ([0055]). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Applicant argues that Table 1 shows the effects provided by the composition of Comparative Example 2 are inferior as compared to the effects of Example 1.
This is not persuasive because Example 1 and Comparative Example 2 contain menthol which is no longer recited in the instant claims. The obviousness of the concentration range of component (B) is discussed in detail above.
Applicant argues that JP ‘061 describes a broad range of CO2, and the TRPV3 agonist but does not suggest selecting the claimed ranges which show advantageous effects as shown in Table 1 of the present specification that cannot be foreseen based on the disclosure of JP ‘061 or other cited references. 
This is not persuasive because the claimed range of 500 to 20,000 ppm of CO2 is rendered obvious by the overlapping range of 100-20,000 ppm, and the concentration of about 1,800 ppm (which lies within the claimed range of 500 to 20,000 ppm) as taught by JP ‘061 ([0029]). The claimed range of 0.15 to 3% by mass of the TRPM8 agonist is rendered obvious by the 1% by weight of menthyl lactate (the specific TRPM8 agonist recited in the instant claims, and which lies within the claimed range), as taught by Mori et al. ([0055]). The advantageous effects shown in Table 1 are based on a specific concentration of CO2 (1000 ppm) but instant claims broadly recite from 500 to 20,000 ppm of CO2 gas. As such the evidence is not commensurate in scope with the claimed invention. Please see MPEP 2145 and 716.02(d).
Applicant argues that JP ‘061 teaches away from using a TRPM8 agonist, and a person of ordinary skill in the art, upon reading JP ‘061, would have been discouraged from using a different receptor agonist, as it would have been expected to render the composition of JP ‘061 unsatisfactory for its intended purpose. Applicant argues that the PTO must weight all the evidence favoring the rejection against all the countervailing evidence and that the Examiner erred in failing to do so. 
This is not persuasive because just as JP ‘061 teaches promoting blood circulation (Title, Abstract), so does Mori et al. (Title, Abstract, claim 5). Therefore, one of ordinary skill in the art would have been motivated to look to the components disclosed by Mori et al. since they are also included in a composition that promotes blood circulation. 
Applicant argues that JP ‘061 requires the use of a TRPV3 agonist, Mori and Hare describe menthyl lactate which is not listed in JP ‘061 as being a TRPV3 agonist. Applicant argues that a skilled artisan would have been discouraged to substitute a required  TRPV3 agonist in JP ‘061 with a different substance with a reasonable expectation to achieve the goals of JP ‘061, without actually conducting experiments.
This is not persuasive because the menthyl lactate taught by Mori et al. is in a composition that promotes blood circulation, just as in JP ‘061. One of ordinary skill in the art would have had a reasonable expectation of success in using the menthyl lactate of Mori et al. in the composition of JP ‘061 and achieve the desired blood circulation. One of ordinary skill in the art would also be motivated to use menthyl lactate since Hare teaches the advantages of this component including its use as a cooling agent and as being less irritating than menthol ([0117]). 
Therefore, the rejections of 12/02/21 are maintained and applied to new claims 30-31.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4-6, 8-10, and 13-20 are again provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-10, and 15-20 of copending Application No. 16/500,513 (the ‘513 Application) in view of JP 2005-170937 (JP ‘937) and Hare (US 2008/0107742 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a sheet-shaped body cosmetic comprising carbon dioxide gas; one or more selected from the group consisting of menthyl lactate and trimethyl isopropyl butanamide; and water; and therefore, encompass overlapping or coextensive subject matter. 
One difference is that instant claims recite from 500 to 20,000 ppm of carbon dioxide gas whereas claim 1 of the ‘513 Application recites from 100 to 20,000 ppm of carbon dioxide gas. However, one of ordinary skill in the art would know that these ranges overlap, and According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Another difference is that claim 1 of the ‘513 Application recites 0.05 to 1% by mass of an ester oil whereas instant claim 8 recites only an oil agent. 
However, JP ‘937 teaches a sticking sheet material for the body formed by enclosing a sheeting sticking agent together with carbon oxide wherein the sheet like sticking agent has 100 to 3,000 ppm of carbon dioxide dissolved in it (abstract, claim 1).  The composition is taught to include oils to dissolve the carbon dioxide including fatty acid esters [0012].  The oils are preferably contained in an amount of from 1 to 35% by weight [0012].  
One of ordinary skill in the art would have found it obvious to include oils in an amount of 1 to 35% by weight as taught by JP ‘937 in the sheet-shaped body cosmetic of the instant claims and arrive at the claims of the ‘513 Application. One of ordinary skill in the art would have found it obvious to do so because the JP ‘937 is also drawn to a sheet-shaped body cosmetic containing the same components as recited in instant claims and in claims of the ‘513 Application. One of ordinary skill in the art would use the oils in the amount taught by JP ‘937 since that was taught to dissolve the carbon dioxide ([0012]). The weight percent range of the oil taught by JP ‘937 overlaps the weight percent range of the oil recited in claim 1 of the ‘513 Application. 
Yet another difference is that instant claims recite that the compound of component (B) is selected from the group consisting of menthyl lactate and trimethyl isopropyl butanamide, whereas claim 1 of the ‘513 Application recites that the compound of component (B) is menthol. 
However, Hare teaches compositions to treat the itching that results from contracting poison ivy, poison oak, and poison sumac (Abstract and claims 12-31). Hare teaches that menthol and camphor are counter-irritants and skin sensates that produce a cooling sensation ([0102]); and the amount of menthol is 1.25 to 16 percent ([0151] and [0152]). Hare teaches that menthyl lactate is used as a cooling agent and fragrance in cosmetics, and is supposed to be less irritating than menthol ([0117] and [0144]). 
One of ordinary skill in the art would have found it obvious to substitute the menthyl lactate and trimethyl isopropyl butanamide in the sheet-shaped body cosmetic of the instant claims with the menthol taught by Hare as a counter-irritant and skin sensate and arrive at the claims of the ‘513 Application. One of ordinary skill in the art would have found it obvious to do so because Hare teaches that menthol is a skin sensate and is used at a level of from about 0.01% to about 20% ([0152]). The weight percent range of the menthol taught by Hare overlaps the weight percent range of the menthol recited in claim 1 of the ‘513 Application. 
Therefore, instant claims are obvious over claims of the ‘513 Application in view of JP ‘937 and Hare, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s arguments (Pages 12-14, filed 02/28/22) with respect to the provisional rejection of claims 1-2, 4-6, 8-10, and 13-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-10, and 15-20 of copending Application No. 16/500,513 (the ‘513 Application) in view of JP 2005-170937 (JP ‘937) and Hare (US 2008/0107742 A1) have been fully considered but are not found persuasive. 
Applicant argues that: “The claimed range of CO2 is 500-20,000 ppm and present Comparative Example 4 has 100 ppm of CO2, while the other components and their amounts are the same as in Example 1. Table 1 shows that the effects provided by the composition of Comparative Example 4 (100 ppm of CO2) are inferior as compared to the effects of Example 1 (1,000 ppm of CO2).”
This is not persuasive because, as discussed above, Example 1 and Comparative Example 4 contain menthol which is no longer recited in the instant claims. Furthermore, the claimed range of 500 to 20,000 ppm of CO2 is rendered obvious by the overlapping range of 100-20,000 ppm recited in claim 1 of the ‘513 Application. The advantageous effects shown in Table 1 are based on a specific concentration of CO2 (1000 ppm) but instant claims broadly recite from 500 to 20,000 ppm of CO2 gas. As such the evidence is not commensurate in scope with the claimed invention. Please see MPEP 2145 and 716.02(d).
Applicant argues that the “rejection is provisional and requests it to be held in abeyance as the alleged conflicting claims have been allowed (see MPEP 804).” 
This is not persuasive because the provisional double patenting rejection is maintained for the reasons provided above. Also, until such time that a terminal disclaimer is filed or claims are amended, the provisional double patenting rejection will be maintained. 
Applicant’s right to file a terminal disclaimer later is acknowledged.
Therefore, the rejection of 12/02/21 is maintained.
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615